[Cite as State v. Buford, 2018-Ohio-2977.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-17-1018

        Appellee                                 Trial Court No. CR0201502471

v.

Donald Buford                                    DECISION AND JUDGMENT

        Appellant                                Decided: July 27, 2018

                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Claudia A. Ford, Assistant Prosecuting Attorney, for appellee.

        Adam H. Houser, for appellant.

                                             *****

        SINGER, J.

        {¶ 1} Appellant, Donald Buford, appeals the January 3, 2017 judgment of the

Lucas County Court of Common Pleas, where he was convicted of carrying a concealed

weapon in violation of R.C. 2923.12(A)(2) and (F), a felony of the fourth degree.

Finding no error, we affirm.
                                        Background

         {¶ 2} On May 23, 2015, appellant was sitting on the passenger side of a vehicle

parked in the middle of a one-way residential street. It was 3:00 a.m., and the vehicle

was spotted by patrol officers.

         {¶ 3} The officers’ patrol car approached behind the stationary vehicle. The

officers entered the vehicle’s license plate information and initiated their signal lights.

Appellant fled from the vehicle and led the officers on a foot chase. Officer Patrick

Fischer followed and, at one point, appellant disposed of a gun. Officer Fischer heard the

gun hit the ground.

         {¶ 4} After catching and apprehending appellant, the officer returned to the area

the gun was thrown and retrieved it.

         {¶ 5} On September 2, 2015, appellant was indicted for carrying a concealed

weapon in violation R.C. 2923.12(A)(2) and (F), a felony of the fourth degree, and

having a weapon under disability in violation R.C. 2923.13(A)(3), a felony of the third

degree.

         {¶ 6} Appellant moved to suppress the weapon based on the initial approach and

subsequent pursuit, arguing a violation of his rights occurred. A suppression hearing

took place on November 25, 2015. Officer Fischer testified to his personal observations

on the night appellant was arrested. The trial court denied the motion to suppress in open

court.




2.
       {¶ 7} On November 30, 2015, appellant entered a no-contest plea to having a

weapon under disability, and the court accepted the plea and found appellant guilty.

Sentencing was set for December 7, 2015, but appellant failed to appear and a warrant

was issued for his arrest. Appellant was re-arrested, and subsequently requested the trial

court withdraw his plea. After numerous continuances, appellant’s motion to withdraw

his plea was granted on November 7, 2016.

       {¶ 8} On December 28, 2016, appellant pled no-contest to carrying a concealed

weapon. Appellee dismissed the weapon-under-disability charge. The parties entered

into an agreed-on sentence, and the court accepted the plea. The court found appellant

guilty and sentenced him as the parties agreed, which was five years of community

control. Appellant was subject to a reserved prison term of 17 months, which was to be

served consecutively to another 22-month reserved term from another case, in the event

he violated community control. The entry was journalized on January 3, 2017, and it is

from this judgment appellant timely appeals.

                                       Anders Brief

       {¶ 9} On April 27, 2018, appellant’s counsel filed a request to withdraw pursuant

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel

asserted that, after thoroughly reviewing the transcripts of the proceedings in the trial

court and the applicable case law, no meritorious assignments of error could be

presented. Counsel did submit the following three potential assignments of error:




3.
              1. The trial court may have erred by failing to inform appellant that,

       by entering into an agreed upon sentence, he would waive his right to

       appeal.

              2. The trial court may have erred by failing to grant appellant’s

       motion to suppress evidence.

              3. The trial court may have erred by failing to comply with Crim.R.

       11 in accepting appellant’s plea.

       {¶ 10} The state also filed an Anders brief, concurring with the conclusion of

appellant’s counsel that there was no arguable basis for a valid assignment of error and

urging this court to permit counsel to withdraw. Appellant did not file a pro se brief.

       {¶ 11} The procedure to be followed by appointed counsel who desires to

withdraw for want of a meritorious, appealable issue is set forth in Anders, as well as

State v. Duncan, 57 Ohio App.2d 93, 385 N.E.2d 323 (8th Dist.1978).

       {¶ 12} In Anders, the U.S. Supreme Court found if counsel, after a conscientious

examination of the case, determines it to be wholly frivolous, counsel should so advise

the court and request permission to withdraw. Anders at 744. This request must be

accompanied by a brief identifying anything in the record that could arguably support the

appeal. Id. In addition, counsel must furnish the client with a copy of the brief and

request to withdraw and allow the client sufficient time to raise any matters the client so

chooses. Id. Once the requirements are fulfilled, the appellate court must conduct a full

examination of the proceedings and decide if the appeal is indeed frivolous. Id. If the




4.
appellate court determines the argument is frivolous, it may grant counsel’s request to

withdraw and dismiss the appeal or it may proceed to a decision on the merits. Id.

       {¶ 13} We note that on June 29, 2018, State v. Wenner, 6th Dist. Sandusky No.

S-18-4, 2018-Ohio-2590 was released, in which this court stated that it will no longer

accept Anders briefs in criminal appeals. Nevertheless, because this case was filed pre-

Wenner, we proceed with the process and role customarily undertaken pursuant to

Anders.

       {¶ 14} In this case, appellant’s counsel has satisfied the requirements of Anders,

and has set forth three potential assignments of error. Accordingly we address the

potential assignments of error put forth by counsel, and then follow with our examination

of the entire record.

                          Potential Assignment of Error No. 1

       {¶ 15} Counsel first argues the trial court may have erred by not informing

appellant that an agreed-on sentence pursuant to R.C. 2953.08 waives his right to appeal.

       {¶ 16} Crim.R. 32(B)(2) states that “[a]fter imposing sentence in a serious offense,

the court shall advise the defendant of the defendant’s right, where applicable, to appeal

or to seek leave to appeal the sentence imposed.”

       {¶ 17} R.C. 2953.08(D)(1) states that “[a] sentence imposed upon a defendant is

not subject to review under this section if the sentence is authorized by law, has been

recommended jointly by the defendant and the prosecution in the case, and is imposed by

a sentencing judge.”




5.
       {¶ 18} Here, appellant argues he was neither notified nor aware that he was

waiving his right to appeal the agreed-to sentence. However, the record reflects that at

the December 28, 2016 hearing, where the court accepted the plea and imposed the

agreed-to sentence, the following exchange occurred:

              THE COURT: Do you understand that while you’re giving up many

       rights you have the right of appeal. So you would have— actually you

       don’t. I’m sorry. You’re asking me to accept an agreed upon sentence.

       That agreed upon sentence is to place you on community control in the new

       case. Okay. * * * Do you understand all that?

              [APPELLANT]: Yes, sir.

              THE COURT: You’re giving up the right of appeal by being placed

       on community control through an agreed upon sentence. Do you

       understand that?

              [APPELLANT]: Yes.

              THE COURT: That’s the quid pro quo in the bargain. You know

       you don’t have to face prison in the new case. In exchange for that, you

       also are waiving your right to appeal. Do you understand that?

              [APPELLANT]: Can I have a second with my attorney?

              THE COURT: Sure.

              [APPELLANT]: Thank you, Judge.




6.
              THE COURT: You have— so the question pending before you is

       you understand you’re waiving your right of appeal?

              [APPELLANT]: Yes.

              THE COURT: That’s what you want to do?

              [APPELLANT]: Yes.

       {¶ 19} Based on this interaction between the court and appellant, we are satisfied

appellant was properly notified that he was waiving his right to appeal by agreeing to a

community control sanction. Accordingly, the first potential assignment of error is not

well-taken.

                          Potential Assignment of Error No. 2

       {¶ 20} Counsel next argues the trial court may have erred by improperly denying

appellant’s motion to suppress where the arresting officer stopped and pursued appellant

without reasonable, articulable suspicion.

       {¶ 21} “Appellate review of a motion to suppress presents mixed questions of law

and fact. When considering a motion to suppress, the trial court assumes the role of trier

of fact.” State v. Steed, 2016-Ohio-8088, 75 N.E.3d 816, ¶ 11 (6th Dist.), citing State v.

Roberts, 110 Ohio St.3d 71, 2006-Ohio-3665, 850 N.E.2d 1168, ¶ 100. “The appellate

court must accept the trial court’s findings of fact, as long as the facts are supported by

competent, credible evidence.” Id., citing Roberts. “The appellate court applies a de

novo standard of review to determine whether the facts satisfy the applicable legal




7.
standard.” Id., citing State v. Bragg, 6th Dist. Lucas No. L-07-1162, 2007-Ohio-5993,

¶ 4.

       {¶ 22} “The Fourth Amendment to the United States Constitution and the Ohio

Constitution, Article I, Section 14, prohibit unreasonable searches and seizures.” Id. at

¶ 27, citing State v. Emerson, 134 Ohio St.3d 191, 2012-Ohio-5047, 981 N.E.2d 787,

¶ 15. “When a police officer stops a vehicle and detains its occupants, a seizure within

the meaning of those provisions has occurred.” Id., citing Delaware v. Prouse, 440 U.S.

648, 653, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979). “Accordingly, to effectuate a traffic

stop, an officer must have probable cause to believe the driver is violating a traffic or

equipment regulation or there is articulable and reasonable suspicion that the vehicle or

its occupant is subject to seizure for violating the law.” Id., citing Prouse at 661, 663.

       {¶ 23} In this case, counsel seemingly challenges the stop and subsequent chase of

appellant as unconstitutional. Specifically, appellant must argue that his rights were

violated before the gun was found in his possession by the police.

       {¶ 24} At the motion to suppress hearing, Officer Patrick Fischer testified about

the events as follows:

              [OFFICER]: Me and my partner were driving by, my partner

       spotted a car on Eastern sitting in the middle of the street with its lights on

       running. We pulled around Western, came up in the alley to come behind it

       on Eastern to make a traffic stop.

              [APPELLEE]: Okay. And why did you initiate the traffic stop?




8.
            [OFFICER]: It was late at night and the car was sitting in the middle

     of the street blocking.

            [APPELLEE]: And is that a traffic violation?

            [OFFICER]: It is.

            [APPELLEE]: And do you remember approximately? – you say it’s

     late at night. Around what time?

            [OFFICER]: I believe it was around three or so in the morning.

            [APPELLEE]: Okay. What happened when you attempted to

     initiate the traffic stop?

            [OFFICER]: As I was starting to punch the plate in our computer,

     my partner initiated the lights. As soon as he did, I heard him yell he’s

     running. I looked up, see an individual running from the passenger side of

     the vehicle.

            [APPELLEE]: Okay. And when the passenger left the vehicle, what

     did you do?

            [OFFICER]: I immediately exited my vehicle, yelled police, told

     him to stop, and gave chase.

            [APPELLEE]: Were you in uniform?

            [OFFICER]: I was.

            [APPELLEE]: Okay. And were you able to apprehend the

     passenger?




9.
                [OFFICER]: Eventually I was, yes.

                [APPELLEE]: Okay. And during the flight did anything occur?

                [OFFICER]: Yes. Ran behind the first house off of Eastern heading

       toward Western southbound. The defendant jumped over a fence. I

       jumped over after him. He was clearing another fence, and as I ran up to

       that fence, I noticed that the entire time that I was chasing him he had been

       holding his right side, and as I popped up over the fence, I seen him toss

       what appeared to be a pistol. Heard a metal hit on concrete. * * *

                [APPELLEE]: Okay. And after you apprehended him, were you

       able to locate what you saw him throw?

                [OFFICER]: Yes, we did.

                [APPELLEE]: And what was that?

                [OFFICER]: A pistol. Handgun.

       {¶ 25} Based on this testimony, we find there is competent, credible evidence

appellant was lawfully subject to being questioned where he sat in an idle car, in the

middle of a roadway, suspiciously at 3:00 a.m., and then decided to flee and lead officers

on a chase. Furthermore, appellant’s disposing of the weapon while being chased results

in this court finding the weapon was in plain view while officers were lawfully in pursuit

of appellant.

       {¶ 26} For these reasons, we find no merit to the second potential assigned error.




10.
                          Potential Assignment of Error No. 3

       {¶ 27} Finally, counsel argues that the trial court may have failed to comply with

Crim.R. 11 when miscalculating the total reserve time imposed on appellant.

       {¶ 28} We note appellant did not object, challenge or seek to withdraw his

December 28, 2016 plea prior to being sentenced. Therefore, appellant must rely on the

plain error analysis to now challenge his sentence or plea. See, e.g., State v. Toyloy, 10th

Dist. Franklin No. 14AP-463, 2015-Ohio-1618, ¶ 19.

       {¶ 29} Under Crim.R. 52(B), “[p]lain errors or defects affecting substantial rights

may be noticed although they were not brought to the attention of the court.” To affect a

substantial right, the error must be outcome-determinative. See State v. Amos, 140 Ohio

St.3d 238, 2014-Ohio-3160, 17 N.E.3d 528, ¶ 21-23.

       {¶ 30} Here, appellant specifically argues that the trial court may have erred by

failing to comply with Crim.R. 11 in accepting appellant’s plea “when the court stated

that Appellant had 38 months suspended sentence when Appellant actually had 39

months of suspended sentence remaining in violation of his community control.”

       {¶ 31} The plea and sentencing hearing transcript reflects as such:

              THE COURT: Well, here’s what we’re going to do. I’m going to—

       the original sentence is resuspended. I’m adding an additional year. You

       were originally placed on community control for four years. I’m adding a

       fifth year. So now you’re going to be on community control for five years

       for each case. The only additional term on that case— so all those other




11.
       terms that were previously imposed remain in effect except for this. No

       further violation.

               [APPELLANT]: Yes, sir.

               THE COURT: If you violate for any reason, reserve sentence in that

       case, which is 11 months for each of the 2 counts, consecutive to each

       other, will be imposed. It also triggers a violation of the new case for

       which the 17 months reserve sentence is also consecutive to 2012 case.

       Okay.

               [APPELLANT]: Yes, sir.

               THE COURT: So that means you have 22 months of reserve time

       hanging over in the 2012 case, and 17 months, 38 months is the period of

       time that’s hanging over your head in these two cases. You understand?

               [APPELLANT]: Yes, sir.

       {¶ 32} We acknowledge there was a clear miscalculation because 22 months plus

17 months equals 39 months, not 38 months. Nevertheless, we find the above exchange

between the court and appellant occurred after appellant’s plea was entered into and

accepted by the court. Therefore, the timing of this miscalculation contradicts the idea

that appellant’s intent, knowledge or judgment relating to entering into his plea

agreement was clouded by the lesser reserved time. Frankly, we find this error could not

have caused any prejudice to appellant with respect to his plea. We will review the plea.




12.
       {¶ 33} A plea in a criminal case must be made knowingly, intelligently, and

voluntarily. See State v. Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, 881 N.E.2d 1224,

¶ 7.

       {¶ 34} Crim.R. 11(C) requires an oral dialogue between the trial court and

defendant which enables the court to determine fully that the defendant is understanding

his rights and the consequences of his plea of guilty or no contest. See State v. Veney,

120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 8; State v. Caudill, 48 Ohio

St.2d 342, 358 N.E.2d 601 (1976), paragraph two of syllabus.

       {¶ 35} With respect to the required colloquy, Crim.R. 11(C)(2) provides:

              In felony cases the court may refuse to accept a plea of guilty or a

       plea of no contest, and shall not accept a plea of guilty or no contest

       without first addressing the defendant personally and doing all of the

       following:

              (a) Determining that the defendant is making the plea voluntarily,

       with understanding of the nature of the charges and of the maximum

       penalty involved, and, if applicable, that the defendant is not eligible for

       probation or for the imposition of community control sanctions at the

       sentencing hearing.

              (b) Informing the defendant of and determining that the defendant

       understands the effect of the plea of guilty or no contest, and that the court,

       upon acceptance of the plea, may proceed with judgment and sentence.




13.
              (c) Informing the defendant and determining that the defendant

       understands that by the plea the defendant is waiving the rights to jury trial,

       to confront witnesses against him or her, to have compulsory process for

       obtaining witnesses in the defendant’s favor, and to require the state to

       prove the defendant’s guilt beyond a reasonable doubt at a trial at which the

       defendant cannot be compelled to testify against himself or herself.

See Crim.R. 11(C)(2)(a)-(c). Accord Veney at ¶ 8-13.

       {¶ 36} “Before accepting a guilty or no-contest plea, the court must make the

determinations and give the warnings required by Crim. R. 11(C)(2)(a) and (b) and notify

the defendant of the constitutional rights listed in Crim.R. 11(C)(2)(c).” Id. at ¶ 13.

       {¶ 37} The record in this case demonstrates counsel and the court advised

appellant of a potential prison term of 6 to 18 months, a potential fine, and a potential

imposition of a community control sanction. Appellant was advised of constitutional

rights, including right to jury trial, to confront witnesses, to have compulsory process, to

no self-incrimination, and to require proof of the crime beyond a reasonable doubt.

Appellant entered the plea on his own free will and choice, with guarantee of no promises

or threats.

       {¶ 38} In sum, we find the trial court fully complied with Crim.R. 11, and that

appellant was not precluded from entering a knowing, intelligent, and voluntary plea.

The third and final potential assignment of error is not well-taken.




14.
                                     Our Examination

       {¶ 39} Last is our examination of the record to determine whether this appeal is

indeed frivolous. Anders, 386 U.S. at 744, 87 S.Ct. 1396, 18 L.Ed.2d 493. Review of the

record does not reveal any errors by the trial court which would justify a reversal of the

judgment. We find this appeal to be meritless, and counsel’s request to withdraw is

granted.

                                         Conclusion

       {¶ 40} The judgment of the Lucas County Court of Common Pleas is hereby

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24. The

clerk is ordered to serve all parties with notice of this decision.

                                                                        Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Arlene Singer, J.                                _______________________________
                                                             JUDGE
James D. Jensen, J.
                                                 _______________________________
Christine E. Mayle, P.J.                                     JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




15.